Case 1:14-cv-01025-JB-SMV Document 459 Filed 06/21/19 Page 1 of 2
UNITED STATES DISTRICT COURT

DISTRICT OF NEW MEXICO
Pete V. DOMENIC! UNITED STATES COURTHOUSE

333 Lomas Bivp, N.W., SUITE 660
ALBUQUERQUE, NEW Mexico87102

 

TELEPHONE: (505) 348-2280

JAMES O. BROWNING
District Judge

Elizabeth Martinez

Michael H. Hoses

Ruth Fuess Keegan

United States Attorney’s Office
201 Third Street NW, Suite 900
Albuquerque, New Mexico 87102

Luis E. Saucedo

Stephen Ryals

United States Department of Justice
Civil Division

950 Pennsylvania Avenue NW
Washington, DC 20530

Paul Killebrew

Corey M. Sanders

United States Department of Justice
601 D Street NW

PHB 5418

Washington, DC 20004

Nancy Koenigsberg

Disability Rights New Mexico

1720 Louisiana Boulevard NE, #204
Albuquerque, New Mexico 87110

Philip B. Davis

Nicholas T. Davis

Law Office of Philip B. Davis
1000 Lomas NW

Albuquerque, New Mexico 87102

FACSIMILE: (505) 348-2285

June 19, 2019

VIA CM/ECE

Jerry A, Walz

Walz and Associates

133 Eubank NE

Albuquerque, New Mexico 87123

Esteban Angel Aguilar, Jr.
Lindsay Fay Van Meter

Samantha M. Hults

Christopher J. Tebo

City of Albuquerque

One Civic Plaza NW

4th Floor, Room 4072
Albuquerque, New Mexico 87103

Alfred D. Mathewson
1117 Stanford Drive NE
Albuquerque, New Mexico 87106

Frederick M. Mowrer

Law Offices of Sanchez, Mowrer &
Desiderio, P. C.

115 8th Street SW

Albuquerque, New Mexico 87102

Maria Martinez Sanchez

Leon F, Howard, III

Steven Robert Allen

American Civil Liberties Union of
New Mexico

1410 Coal Avenue SW

Albuquerque, New Mexico 87104

 
Case 1:14-cv-01025-JB-SMV Document 459 Filed 06/21/19 Page 2 of 2

John James D’Amato, Jr. Peter Cubra

The D’Amato Law Office P.C. Law Office of Peter Cubra

1112 Second Street NW 3500 Comanche NE, Suite H
Albuquerque, New Mexico 87110 Albuquerque, New Mexico 87107

Re: United States of America v. City of Albuquerque, et al., No. CIV 14-1025 JB\SMV

Dear Counsel of Record:

I want to bring one matter to your attention. I have, with my law clerks, reviewed the
Judicial Code of Conduct and do not believe this matter requires me to recuse myself. I want,
however, everyone to be fully informed about, and fully comfortable with, my participation in the
case,

As you know, I was at Browning and Peifer, P.A., n/k/a Peifer, Hanson & Mullins from
1990 to 2003. I recall that, sometime before I left, Peter Cubra called my partner, Chuck Peifer,
and asked him and our firm to be part of the plaintiffs group handling what has become the
McClendon v. City of Albuquerque, No. CIV 95-0024 JAP\KBM litigation. My memory is that
Mr. Peifer came to my office and told me about the call and talked to me about taking the new
case. My memory is that I told him it was alright with me, but that he was not enthusiastic about
taking a §1983 case that, at best, would give us our hourly rate on the case and not, as we were
trying to do this, get multiples of our hourly rates in contingency cases. I do not recall further
discussions about this case, so Mr. Peifer might have turned the case down. Thus, my firm and I
were never in that case and I do not need to recuse from this case. In Tanner v. McMurray, No.
CIV 17-0876 JB\KBM, I filed a disclosure letter identical to this letter and received no objections,

I believe that I can be fair and impartial. I see no reason to recuse myself. If anyone
objects, or has any questions, we can perhaps have a telephonic conference. Please call my
Courtroom Deputy Clerk, Carol Bevel (505-348-2289). I have instructed Ms. Bevel not to tell me
who may call,

Sincerely,

  
   

 

United States District Judge
